Title: From George Washington to United States Senate, 2 March 1797
From: Washington, George
To: United States Senate


                        Gentlemen of the Senate, United States, March 2nd 1797.
                            
                            
                            
                        
                        I nominate the following persons for promotions and appointments in the Army of
                            the United States.
                        
                        Dragoons.James V. Ball Lieutenant vice Posey resigned 19 October 1795.Paul McDermotditto  vice Jones do1 October 1796.Corps of Artillerists and Engineers.William Steele Surgeons Mate vice Rodes deceased.Infantry.Daniel Bradley Major in the 4th Regimentvice Roberts deceased19 January 1797.Andrew McClaryCaptain in the 2ndvice Bradley promotedDoCharles MartinLieutenant in the 2ndvice McClary  DoDoLarkin J. DickinsonEnsign in the 4th vice Remington resigned, to rank from 16 Septemr 1796.George Gillasspy Surgeon of the 2ndvice Scott resigned.
                        
                        
                        
                        
                        
                        
                        
                        
                            Go: Washington
                            
                        